Case 1:21-cr-00071-ABJ Document 22 Filed 04/15/21 Page 1 of 2

aoe Rotert ™. Langseth . L ve to file G NTED
: Calumer Michigan 49913 ;

   

 

| Pinores (006) 3571783 Amy B. Jackson Date
a E-mail: rlangserh@parry.net United States District Judge
The Honorable Amy Berman Jackson, U.S. District Judge 9 April 2021

U.S. District Court District of Columbia LA

333 Constitution Avenue N.W. 4] . ‘rr )
Washington D.C. 20001 On Ick O74 |
Leréeh Te THE CORT

Dear Judge Jackson: Re: Mr. Karl Dresch

| live in the same community as Mr. Dresch and | support your decision to keep Mr. Dresch in jail for
two reasons. First because of his own behavior but equally so because of the context of domestic
terrorism.

You have a file on Karl's actions at the U.S. Capitol. There is no need for me to say further. Instead, |
remind you of the critical aspects which destroy Democracy.

Yesterday, 8 April, was Yom HaShoah or Holocaust Remembrance Day. | am 88 years of age. As a
boy | sat with a WW II vet who described the consecration camp he helped liberate And | have read
extensively on the development of the Nazi movement which led to the Holocaust. We are seeing
duplication of those developments here in the U.S. and Michigan is heavily involved.

e The Michigan Militia was preparing to assassinate our governor but stopped by the FBI. Our
militia is similar to the brown shirt movement of Germany in the 1930s.

e Our Congressman, Jack Bergman,(R) refused to certify Michigan votes. He refuses to apologize
for his actions and perpetuates his freedom to defy Michigan’s Republican voting officials.

e Attorney Sidney Powell repeatedly charged that the voting machines in Michigan were faulty
and led multitudes to believe such. But now she insists her allegations were not statements of
facts and she can't be guilty of defamation because such outlandish conspiracy theories are just
freedom of political speech.

e Former President Trump still asserts the election was stolen from him. He continues to solicit
and generate followers of his falsehood. Dresch certainly is one such follower

e According to polls a significant number of Americans continue to deny the validity of the
Presidential election, are anti-government, and exploring alternatives.

e Congress, itself, is bickering over calling the riot an insurrection and in pursuing definitive
investigations into the causes behind January 6"

Therefore, | believe the judicial system has a peculiar responsibility to stymie this development of domestic
terrorism. You judges will be bombarded with renditions of “political freedom of speech” and excuses like
“poor judgment in behavior”. But if we keep people in jail for items like possession and distribution of drugs
which harm society we certainly must keep insurrectionists confined for the health of America!

Sincerely,
ev. Robert Langset
t22 Filed 04/15/21 Page 2 of 2

umen

21-cr-00071-ABJ Doc

Case 1

 

 

 

 

 

aah

 

 

 

 

 

 

 

 

 

 

 

 

*
“

 

 

 

 

Jind

F

 

 

+a

 

 

      

« 5 :
= 3 2
oye fy 0S

a le OS

oh ox .
ve . of + T.
mvoge os oh

2 Lot ot
a

>

ae

 

t

4

teh
eee hay

 

 

 

 

 

 

 

 

 

  

 

 

 

 
